Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  November 22, 2005                                                                                    Clifford W. Taylor,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
  127660(77)                                                                                         Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
                                                                                                       Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
  JOYCE MCDOWELL, as Personal                                                                        Stephen J. Markman,
                                                                                                                    Justices
  Representative of the estates of BLAKE

  BROWN, JOYCE BROWN, and

  CHRISTOPHER BROWN, deceased, and

  as Conservator for JONATHON FISH,

  JOANNE CAMPBELL, and JUANITA FISH, 

               Plaintiff-Appellee, 

                                                                  SC: 127660     

  v                                                               COA: 246294      

                                                                  Wayne CC: 00-039668-NO

  CITY OF DETROIT and the DETROIT 

  HOUSING COMMISSION, 

             Defendants-Appellants.
  _____________________________________


               On order of the Chief Justice, the motion by plaintiffs-appellees for
  extension to November 4, 2005 of the time for filing their supplemental brief is
  considered and it is GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 22, 2005                   _________________________________________
                                                                             Clerk